In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Scarpino, J.), dated June 9, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The Supreme Court erred in denying the defendant’s motion for summary judgment dismissing the complaint. In response to the defendant’s prima facie showing of entitlement to judgment as a matter of law, the plaintiff could only speculate as to the cause of her fall (see, Zuckerman v City of New York, 49 NY2d 557, 562; Hoff v Trump Castle Assocs., 243 AD2d 698; Garvin v Rosenberg, 204 AD2d 388). S. Miller, J. P., McGinity, Luciano and Smith, JJ., concur.